Mr. Justice Sheldon delivered the opinion of the Court: This is an appeal from a decree in a suit in chancery brought for the settlement of a partnership business. The only real question in dispute, is, in regard to an item of payment of $1000, claimed to have been made by the defendant. Both parties were sworn, and their testimony upon the point was in conflict. Some corroboration of the testimony of defendant was furnished by his account book, and letters between the parties. The court saw fit to give credit to the testimony of the defendant, and decreed accordingly. In so doing, we can not say that it erred. The decree is affirmed. Decree affirmed.